DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (CN106645685A; published May 10, 2017).
	The claims are directed to a test strip for detecting a serotype O foot-and-mouth disease, the test strip comprising: 
a bottom board; 
a detection layer being disposed on the bottom board and comprising a detection line and a control line; 

a gold colloidal conjugate pad being disposed at the other side of the detection layer close to the detection line; and 
a sample pad disposed on a top of the gold colloidal conjugate pad; wherein: 
the gold colloidal conjugate pad is coated with colloidal gold particles that are conjugated with a staphylococcus protein A (SPA) marker; 
the detection line is coated or impregnated with serotype O FMDV-like particles, and the control line is coated or impregnated with rabbit IgG; and 
a ratio of the colloidal gold particles to the SPA marker on the colloidal gold particles conjugate pad is between 2 x 104: 1 and 2 x 104: 2.
	Sun et al. teaches that foot and mouth disease virus (FMDV) has seven serotypes: O type, type A, C type, South Africa type 1, South Africa type 2, South Africa type 3 and Asia1 type.  Type A foot and mouth disease virus epidemic is more widespread, second only to O-type foot and mouth disease, the main epidemic strains (see page 2 of the machine translation).
	Sun et al. also teaches a test strip for detecting type A FMDV.  The test strip includes:
a bottom plate, 

a colloidal gold standard pad is provided on the side of the detection line, and 
a sample pad is provided on top of the colloidal gold standard pad;
wherein,
the colloidal gold standard pad was coated with colloidal gold particles, and the colloidal gold particles were bound with a SPA marker to detect the coated / infiltrated type A foot-and-mouth disease virus-like particles; and 
the [control] lines were coated with rabbit IgG (see pages 3 and 5 of the machine translation).
	Sun et al. provides Figure 1, which is identical to applicant’s sole figure.  Figure 1 of Sun et al. is provided below and comprises: 1 - bottom plate, 2 - sample pad, 3 - immunized gold standard pad, 4 - detection layer, 5 - absorption layer, 6 - detection line, and 7 - control line. 

    PNG
    media_image1.png
    432
    939
    media_image1.png
    Greyscale

4: 1 to 2 [claim 1], and the ratio of the colloidal gold to the SPA on the immunogold pad was 2 X 104: 1.3 [claim 2] (see page 3 of the machine translation).  The adsorption rate of the immunogold pad is 10 to 50 μL/cm [claim 3], and detection line is coated with type A foot-and-mouth disease virus-like particles having a concentration of 0.5 to 1 mg/mL [claim 4].  The control line is coated with rabbit serum IgG at a concentration of 0.8 to 1.5 mg/mL [claim 5] (see pages 3-4 of the machine translation).
	Sun et al. does not teach that FMDV type O is coated on the detection line of the detection layer.  However, given that Sun et al. teaches that FMDV type O is the main epidemic strain, it would be obvious for one of ordinary skill in the art to coat the detection line with FMDV type O and use the test strip to detect FMDV type O antibodies in a test sample.  One of ordinary skill in the art would be motivated to do so to create a test strip to detect the main epidemic strain of FMDV.  There would be a reasonable expectation of success given that the test strip could detect FMDV type A and there is no indication or suggestion that the test strip could not detect other types of FMDV.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648